Citation Nr: 1016848	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-27 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 
1966 to April 1968.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2007 rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Atlanta (Decatur), 
Georgia - which, in relevant part, denied the Veteran's 
claim for a TDIU.  

As support for this claim, the Veteran testified at a hearing 
at the Board's offices in Washington, DC, in March 2010 
before the undersigned Veterans Law Judge.  This type of 
hearing is also commonly referred to as a Central Office 
hearing.  During the hearing the Veteran submitted additional 
evidence and waived his right to have the RO initially 
consider it.  38 C.F.R. §§ 20.800, 20.1304 (2009).


FINDINGS OF FACT

1.  The Veteran has two service-connected disabilities - 
bilateral hearing loss, rated as 50-percent disabling, and 
tinnitus, rated as 10-percent disabling for a combined 60-
percent rating.

2.  These two disabilities stem from common etiology - 
namely, exposure to excessively loud noise (i.e., acoustic 
trauma) during his military service, and in combination they 
are so severe as to preclude him from obtaining and 
maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria are met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.34l, 4.15, 
4.16, 4.18, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2009) (harmless error) and 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Entitlement to a TDIU

The Veteran alleges he is unable to work on account of the 
severity of his 
service-connected disabilities (bilateral hearing loss and 
tinnitus) and, therefore, entitled to a TDIU.  His bilateral 
(i.e., right and left ear) hearing loss is rated as 
50-percent disabling, whereas his tinnitus (i.e., ringing in 
his ears) is rated as 
10-percent disabling.  These ratings combine to 60 percent.  
38 C.F.R. § 4.25.

A TDIU requires impairment so severe that it is impossible 
for the average person to follow a substantially gainful 
occupation.  Consideration may be given to the Veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
to the impairment caused by disabilities that are not service 
connected.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.18, 4.19 (2009).  In making this 
determination, the critical inquiry is "whether the Veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).



If there is only one service-connected disability, it must be 
ratable at 60 percent or more.  Whereas, if there are two or 
more service-connected disabilities, at least one must be 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  But disabilities resulting from common etiology will 
be considered as one disability in determining whether these 
threshold minimum rating requirements are met.  38 C.F.R. § 
4.16(a).

And since the Veteran's bilateral hearing loss and tinnitus 
stem from common etiology - namely, his exposure to 
excessively loud noise (i.e., acoustic trauma) during his 
military service, they may be considered as one collective 
disability under 38 C.F.R. § 4.16(a).  Moreover, these 
disabilities combine to a 60 percent rating and, thus, meet 
the threshold minimum rating requirement for one disability 
under this governing regulation for consideration of a TDIU 
- that is, without having to resort to the special extra-
schedular provisions of 38 C.F.R. § 4.16(b).

So resolution of this appeal instead turns on whether these 
two service-connected disabilities, in combination, preclude 
the Veteran from obtaining and maintaining substantially 
gainful employment.  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the Veteran actually works and without 
regard to the Veteran's earned annual income...."



In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  In this context, the Court noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  
The question must be looked at in a 
practical manner, and mere theoretical 
ability to engage in substantial gainful 
employment is not a sufficient basis to 
deny benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
That is, a Veteran may be considered as unemployable upon 
termination of employment that was provided on account of 
disability or in which special consideration or accommodation 
was given on account of the same.  See 38 C.F.R. § 4.18.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
showing the Veteran can perform work that would produce 
sufficient income to be other than marginal.  See, too, 
Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).



That said, as already alluded to, to receive a TDIU, the 
Veteran's service-connected disabilities, alone, must be 
sufficiently severe to cause unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified 
in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired.  Indeed, according to 38 C.F.R. § 
4.1, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  So above and beyond this, the record must 
reflect some factor that takes a particular case outside the 
norm in order for a claim for individual unemployability 
benefits to prevail.  As the Court further explained in Van 
Hoose, the mere fact that a Veteran is unemployed or has 
difficulty obtaining employment is not enough.  The question 
is whether he is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.

Turning now to the facts of this particular case, records 
show the Veteran has not engaged in substantial gainful 
employment since January 2006 or thereabouts.  Up until that 
time, he had been employed for 40 years as a television 
cameraman, in part, requiring that he handle and monitor the 
audio portion of documentaries.  He and his wife testified 
under oath concerning this and his various other job 
responsibilities over the years during their March 2010 
hearing at the Board.

Other relevant evidence in the file for consideration 
includes the Veteran's Social Security Administration (SSA) 
records, VA outpatient treatment records, private treatment 
records, and two VA compensation examination reports.  
This evidence, especially in the aggregate, shows his 
service-connected disabilities render him unable to secure 
and follow a substantially gainful occupation.



The records from the SSA indicate the Veteran was found to be 
disabled since January 6, 2006, on account of his hearing 
loss.  Furthermore, the SSA determined he had no transferable 
skills based on the standard that "the jobs being cited are 
meaningful enough to offset the adverse factor of advanced 
age" because all of the jobs within the Veteran's 
occupational group had basically the same requirements as did 
his previous job as a field cameraman.  He also was granted 
Long-Term Disability in March 2006, owing to the permanency 
of his disability and, thus, its continued adverse affect on 
his employability.

The VA treatment records from August 2004 through August 2005 
note the multiple times the Veteran's hearing aides needed to 
be re-programmed due to a change in his hearing acuity.  His 
hearing continues to get progressively worse.  Indeed, in the 
January 2007 decision at issue in this appeal, the RO 
increased the rating for his bilateral hearing loss from 20 
to 50 percent retroactively effective from February 13, 2006, 
the date of receipt of his claim for a higher rating for 
this disability.  So that, itself, is recognition that his 
hearing loss has worsened significantly.  And he has the 
highest possible rating for tinnitus, 10 percent.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2009).  See also Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

According to the private medical evidence of record, Dr. D.L. 
submitted a letter in November 2005 stating the Veteran's 
"hearing loss may affect his working ability when a normal 
hearing is crucial for the work."  This medical opinion was 
based on the results of an audiological examination.  A 
second audiologist, Dr. E.V., submitted the results of an 
audiological evaluation and his medical opinion in December 
2005 stating the Veteran is "totally incapable of working in 
his present position without jeopardizing the quality of his 
work and his personal safety."  In the report of an 
audiological examination submitted in June 2006, clinical 
audiologist K.S. found that the type of hearing loss the 
Veteran has makes it "extremely difficult to communicate in 
any environment with background noise."  So these several 
medical opinions speak to his inability to work, especially 
in a field like he has worked for so long in the past, 
because of the severity of his hearing impairment.



Furthermore, in the report of the May 2007 VA compensation 
examination, the examiner concluded the Veteran's "hearing 
handicap is a significant disabling factor to his usual 
occupation as a cameraman/ television editor."  This 
examiner went on to note, however, that there were other 
related occupations that the Veteran may participate in that 
are "less likely overwhelmed by poor acoustic conditions."  
But given the several other medical opinions mentioned to the 
contrary, there is still just as much probative evidence for 
the claim as there is against it.  And in this circumstance, 
the Veteran is given the benefit of the doubt.  38 C.F.R. 
§ 4.3.

The other VA compensation examination conducted in August 
2006 failed to render an opinion as to the Veteran's ability 
(or lack thereof) to obtain substantially gainful employment 
given his bilateral hearing loss and tinnitus disabilities.  
So the report of that examination is neither for nor against 
the claim on this determinative issue.

During the recent March 2010 hearing, the Veteran and his 
wife testified as to how very difficult it is for him to 
effectively communicate with others if there is any 
background noise whatsoever in the room.  They also stressed 
that he has spent his entire career in communications, so 
needs to be able to effectively communicate with others even 
in this environment of background noise.  And as further 
support for his claim, he also has submitted a letter from 
his sister dated in August 2007 indicating he used to teach a 
communications course at her University, however, given the 
degree of his hearing loss, he would no longer be able to 
teach the course because he would be unable to assess the 
audio quality of the student projects.  Finally, a letter 
dated in July 2007 from a co-worker at the Veteran's previous 
job at the television studio points out he would often not be 
aware of people speaking to him due to the extent of his 
hearing loss.  

This competent and credible medical and lay evidence 
indicates the Veteran's service-connected disabilities - 
which both affect his ability to hear others, render him 
unable to obtain and maintain employment that could be 
considered as substantially gainful.  So a TDIU is warranted.




ORDER

The claim for a TDIU is granted, subject to the statutes and 
regulations governing the payment of VA compensation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


